Citation Nr: 1210341	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-18 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to widow's aid and attendance or housebound benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION


The Veteran had active service from February 1941 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in the Republic of the Philippines.  The appellant is the widow of the Veteran, who died in February 1976. 

The Board notes that the appellant failed to report for a scheduled VA medical examination in April 2011.  The appellant submitted two letters from her doctors, dated in April 2011, which stated that the appellant cannot travel outside of her hometown.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted pertinent medical information in support of her claim in July 2011.  The case was subsequently certified to the Board in November 2011 without issuance of a supplemental statement of the case (SSOC) reviewing the newly submitted evidence.  Accordingly, the claim must be returned to the Agency of Original Jurisdiction (AOJ) for consideration of the newly submitted evidence and issuance of an SSOC.  38 C.F.R. § 19.31.

The Board notes that in a February 2010 letter the appellant reported that she had undergone recent hospitalization at Silliman University Medical Center.  It does not appear that the hospital records have been requested or obtained.  Copies of the appellant's medical treatment records should be requested.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the necessary authorizations from the appellant request copies of her recent medical treatment records.  This should include her reported recent inpatient treatment at Silliman University Medical Center.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file. 

2.  After conducting any additional indicated development, including a VA examination if feasible, readjudicate the appellant's claim.  The appellant and her  representative should be provided a supplemental statement of the case which includes review of all evidence received since the June 2011 supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



